Priority
	The Non-Final Office Action mailed on 3/14/22 incorrectly indicated a foreign priority claim, but no priority claim has been made in the present application.  Although Applicant filed a document on 11/13/18 which is marked as a “certified copy of foreign priority application” in the file wrapper, the document is not a foreign document but rather a US provisional application.  Therefore, Examiner has issued a supplemental Notice of Allowance to indicate that no foreign priority has been claimed in the present application.  

/JAMES B HULL/Primary Examiner, Art Unit 3715